Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): February 8, 2010 RODMAN & RENSHAW CAPITAL GROUP, INC. (Exact name of Registrant as specified in its charter) Delaware 001-33737 84-1374481 (State or other jurisdiction (Commission (IRS Employer of incorporation) File Number) Identification No.) 1251 Avenue of the Americas, New York, New York (Address Of Principal Executive Office) (Zip Code) Registrant's telephone number, including area code (212) 356-0500 (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01. Other Matters. On February 8, 2010, Rodman & Renshaw Capital Group, Inc. (the Company) issued a press release, a copy of which is attached as Exhibit 99.1 hereto, announcing 1) that it has been notified by the Nasdaq Stock Market that it has regained compliance with NASDAQ Nasdaq Marketplace Rules 5620(a) and 5620(b) and 2) the results of its 2009 Annual Meeting of Stockholders held on February 5, 2010. At that meeting, stockholders holding approximately 88% of the eligible votes: Re-elected each incumbent director to serve until the next annual meeting of the Companys stockholders or until their respective successors have been duly elected and qualified; and Ratified the appointment of KPMG LLP as the Companys independent auditors for the 2009 fiscal year. The specific votes were as follows: 1. The election of directors: VOTES NAME FOR WITHHELD Wesley K. Clark John J. Borer III Peter F. Drake Marvin I. Haas Michael Vasinkevich Winston Churchill Sam Dryden Edward Rubin Richard M. Cohen Mark L. Friedman 2. The ratification of KPMG LLP: VOTES FOR AGAINST ABSTAIN 31,315,885* *Including 6,030,116 broker non-votes. Item 9.01. Financial Statements and Exhibits. (d) Exhibits Exhibit No. Description Press release dated February 8, 2010. * SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Rodman & Renshaw Capital Group, Inc. Dated: February 8, 2010 By: /s/ David J. Horin David J. Horin Chief Financial Officer
